IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44598

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 512
                                                )
       Plaintiff-Respondent,                    )   Filed: June 29, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ANTHONY M. GONZALES,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and a determinate five-year sentence for aggravated
       battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Aaron J. Currin, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Anthony M. Gonzales pleaded guilty to aggravated battery, felony, Idaho Code §§ 18-
903(a), 18-907(a), 18-204, 19-2520F.      The district court imposed a determinate five-year
sentence. Gonzales appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gonzales’s judgment of conviction and sentence are affirmed.




                                                   2